UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6660



JAMES HARRISON SINGLETARY,

                                               Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA,

                                                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Cameron M. Currie, District Judge.
(CA-02-1430-9-22)


Submitted:   August 14, 2003                 Decided:   August 21, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Harrison Singletary, Appellant Pro Se. Donald John Zelenka,
Chief Deputy Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Harrison Singletary seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his petition filed under 28 U.S.C. § 2254 (2000).          An

appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability.    28 U.S.C. § 2253(c)(1) (2000).     When, as here,

a district court dismisses a § 2254 petition solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).    We have independently reviewed the

record and conclude that Singletary has not made the requisite

showing.   See Miller-El v. Cockrell, 537 U.S. 322,        , 123 S. Ct.

1029,   1039   (2003).   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                             DISMISSED


                                  2